HUG, Circuit Judge:
The plaintiffs in this class action appeal the district court’s decision granting the defendants summary judgment on cross-motions. The plaintiffs seek damages from Pan American World Airways, Inc. (“Pan Am”), the company’s employee stock ownership plan, and several members of the plan’s Administrative Committee arising from an alleged failure to distribute benefits in accordance with the plan’s language. We affirm.
FACTS
In 1981, Pan Am and several of its employee unions executed a wage reduction agreement. Pursuant to this agreement Pan Am created an employee stock ownership plan (“plan”) and funded it with $35,-000,000 in stock. The plaintiff class includes members of Pan Am unions who participated in the plan until the termination of their employment with the company in 1985.
In 1985, Pan Am agreed to sell its Pacific Ocean area routes to United Airlines. The sale became effective in 1986. As part of the deal, some of the Pan Am employees who worked on the conveyed routes were *744given the option to transfer their employment to United Airlines. They were told by Pan Am’s management that if they transferred to United, their plan shares would be distributed to them in the first quarter of 1987. This distribution date was consistent with an ongoing plan policy of distributing plan shares after December 31 of the year in which an employee’s tenure at Pan Am ended.
In February, 1986, the plan’s Administrative Committee received a request for an earlier distribution of plan shares to the Pan Am pilots who had transferred to United, to be made on the last day of the quarter in which they transferred, specifically March 31, 1986. The request was considered by the Committee in March and rejected. This suit was filed in April, 1986, seeking immediate distribution of plan shares, as well as damages. The district court subsequently certified the class comprising members of various unions who were plan participants and transferred to United. The complaint alleged that plan documents require quarterly distributions, contrary to the policy of annual distributions.
Plan distributions to class members were made as scheduled under the annual policy, during the first quarter of 1987. The plaintiffs allege that between the date they claim their plan distributions were due and the date they were made, the value of their stock declined $3,625 per share. They seek compensation for this loss.
STANDARD OF REVIEW
We review the district court’s entry of summary judgment de novo. McDaniel v. National Shopmen Pension Fund, 817 F.2d 1370, 1372 (9th Cir.1987). Summary judgment is appropriate where there is no genuine issue of material fact and the moving party is entitled to judgment as a matter of law. Fed.R.Civ.P. 56(c).
ANALYSIS
The parties agree that the plan is governed by the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. §§ 1001, et seq. For purposes of ERISA, the plan’s administrator is the Administrative Committee. See 29 U.S.C. § 1002(16). The Administrative Committee consists of one representative of Pan Am and one representative of each union that signed the wage reduction agreement. It acts by a majority of its members.
It is well-established that on review, we give the decisions of a plan administrator broad deference. E.g., McDaniel, 817 F.2d at 1373; Fielding v. International Harvester Co., 815 F.2d 1254, 1256 (9th Cir.1987); Jung v. FMC Corp., 755 F.2d 708, 710-711 (9th Cir.1985). We will reverse a decision of the plan administrator only “if the decision is arbitrary, capricious, or made in bad faith.” McDaniel, 817 F.2d at 1373. “A decision is not arbitrary or capricious if it is based on a reasonable interpretation of the plan’s terms and was made in good faith.” Id. Under certain circumstances, less deference is due a plan administrator’s decisions — for example, where denial of benefits avoids a substantial outlay or an employer administers its own plan. Jung, 755 F.2d at 711-12; Fielding, 815 F.2d at 1256. However, such circumstances are absent here. Moreover, the decision at issue determined neither eligibility for nor the amount of benefits. It merely determined when benefits would be distributed.
“To some extent, this degree of deference derives from trust law rules reflecting the presupposition that trustees have no pecuniary interest in their own decisions.” Fielding, 815 F.2d at 1256. This presupposition is manifestly the case here. Therefore, our inquiry is not into whose interpretation of plan documents is most persuasive, but whether the plan administrator’s interpretation is unreasonable. McDaniel, 817 F.2d at 1373.
Our inquiry begins with the plain language of the plan. The “distribution date” that is material here is defined as “The Valuation Date coincident with or next following ... the date of ... termination.” The source of the dispute is the definition of Valuation Date: “The last day of each calendar quarter and, as the *745Administrative Committee elects, any other day of the Plan Year.”
The Administrative Committee understood this language to mean that it “was empowered to elect between ‘the last day of each calendar quarter’ and ‘any other day of the Plan Year.’ ” Consequently, the Committee decided on an annual distribution policy under which a plan participant whose employment with Pan Am ended would receive a distribution after December 31 of the year of termination. The minutes of the Committee’s meeting of May 10, 1983 reflect this decision, as does the plan summary sent to participants. The plaintiffs offer no evidence that the policy was ever different.
Under our limited review of the Administrative Committee’s interpretation, we cannot say that the interpretation is an unreasonable reading of the plan’s terms. It may not be the one we would choose, or the most convincing one, but our inquiry does not extend that far. Thus, we disagree with the plaintiff’s contention that the Committee failed to administer the plan “in accordance with the documents and instruments governing the plan” as required by 29 U.S.C. § 1104(a)(1)(D).
The reasonableness of the Administrative Committee’s interpretation is supported by information before the Committee when the decision was made. Evidence submitted to the district court indicates that the Committee was told that quarterly distributions would have been substantially more expensive and more difficult to administer than annual distributions and possibly unfeasible. A distribution of stock was said to take ten weeks, and a quarter comprises only thirteen weeks. Thus, quarterly distributions could have required activity virtually all year. Moreover, the State Street Bank, which became trustee, indicated that it might decline to be involved if distributions were to be quarterly. The Committee could conclude from this information, reasonably, that the plan language should be interpreted to permit the more feasible and less expensive policy of annual distribution.
The plaintiffs point out that the administrative costs are borne by Pan Am and not by the plan. They contend that therefore, the decision, insofar as it was based on cost consideration, was not in the interest of plan participants. However, plan participants’ benefits were largely in the form of company stock. Therefore, cost to the company was in effect cost to the participants. Furthermore, ERISA states that “defraying reasonable expenses of administering the plan” is a valid purpose for the exercise of a fiduciary’s duty. 29 U.S.C. § 1104(a)(l)(A)(ii) (1982). It follows that plan expenses are a legitimate concern of the Administrative Committee.
The plaintiffs also contend that the Administrative Committee’s interpretation was made in bad faith. We see no evidence offered that could prove bad faith. There is no evidence of self-dealing, animosity toward the plaintiffs, or company control of the policy decision. Bad faith also tends to be disproved by the consistent application of the policy over time. In addition, even if the plaintiff’s contention were true that counsel advised the Committee that formal amendment of the plan was required for an annual distribution policy, disagreement with that advice would not establish bad faith. Finally, the decision was made before the value of Pan Am stock declined — the value could just as well have gone up while the plaintiffs awaited their distributions.
We see no merit in the plaintiff’s other contentions. Because we agree with the district court that the Administrative Committee’s interpretation of plan language was neither unreasonable nor in bad faith, we affirm the district court’s grant of the defendants’ motion for summary judgment. We do not need to reach the question of whether Pan Am itself and John Kerrigan are proper defendants since they are not liable in any event under our decision.
CONCLUSION
The district court’s order is AFFIRMED. Costs are awarded to the defendants. Each side will bear its own attorneys’ fees.
AFFIRMED.